      Case 1:21-cv-11370-PBS Document 3 Filed 09/21/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

WILLIAM AE BAAFI,                  )
                                   )
          Plaintiff,               )
                                   )
                                           C.A. No. 21-11370-PBS
          v.                       )
                                   )
GWINNETT COUNTY GEORGIA,           )
                                   )
          Defendant.               )


                                 ORDER

                         September 21, 2021

Saris, D.J.

     On August 18, 2021, pro se litigant William AE Baafi filed

a complaint in which he claims that the Gwinnet County Probate

Court is refusing to provide him copies of his belated father’s

death certificate, living will, and trust documents.         He states

that he requires the death certificate to be eligible for

survivor’s Social Security death benefits, access life insurance

benefits, and benefits from his father’s estate and trust. In

addition, he asks that the Court verify his father’s death with

the Defense Intelligence Agency and Central Intelligence Agency.

     The complaint is essentially identical to a request Baafi

made earlier in this year in Baafi v. Gwinnett County Georgia,

C.A. No. 21-11145-PBS (D. Mass.).      In that action, Baafi’s

request for the Court’s intervention in matters related to his

father’s death was presented as a letter and did not identify a
         Case 1:21-cv-11370-PBS Document 3 Filed 09/21/21 Page 2 of 3



defendant.    Nonetheless, the Court treated the letter as a

complaint against Gwinnett County Probate Court

     On August 10, 2021, the Court dismissed the action for lack

of jurisdiction, finding that (1) Baafi’s claim against the

Gwinnett County Probate Court was precluded by Eleventh

Amendment immunity; (2) the Rooker-Feldman and/or the Younger

abstention doctrines precluded the Court from exercising

jurisdiction over the matter; and (3) the probate exception

doctrine to subject matter jurisdiction under 28 U.S.C. § 1332

prevented the Court from exercising diversity subject matter

jurisdiction of the action.       See Baafi v. Gwinnett Cnty.

Georgia, C.A. No. 21-11145-PBS, Dkt. #4 (D. Mass. Aug. 10,

2021).

     Approximately one week after the dismissal of Baafi v.

Gwinnett County Georgia, C.A. No. 21-11145-PBS, Baafi commenced

the present action.      Because the issues raised in the complaint

of this action are essentially identical to those set forth in

and dismissed in the earlier action, the outcome is the same.

The Court lacks jurisdiction to entertain Baafi’s claims.

     Accordingly, for the same reasons articulated in the

Court’s August 10, 2021 order dismissing Baafi v. Gwinnett

County Georgia, C.A. No. 21-11145-PBS, Dkt. #4 (D. Mass. Aug.



                                      2
      Case 1:21-cv-11370-PBS Document 3 Filed 09/21/21 Page 3 of 3



10, 2021), the Court orders that this action be DISMISSED

without prejudice for lack of jurisdiction.

     SO ORDERED.

                                /s/ Patti B. Saris
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE




                                   3
